Name: COMMISSION REGULATION (EC) No 2655/95 of 14 November 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 No L 273/ 10 EN Official Journal of the European Communities 16. 11 . 95 COMMISSION REGULATION (EC) No 2655/95 of 14 November 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 1762/95 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 17 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . 0 OJ No L 253, 11 . 10 . 1993, p. 1 . 3 OJ No L 171 , 21 . 7. 1995, p. 8 . 16. 11 . 95 EN Official Journal of the European Communities No L 273/11 ANNEX Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 24,79 139,61 218,57 327,03 160.53 955.54 46,48 20,40 20,89 180,29 52 558,77 7 691,69 52,04 4 010,15 4 893,57 1.30 Onions (other than seed) 0703 10 19 a) b) c) 14,20 80,00 125,24 187,39 91,99 547,52 26,63 11,69 11,97 103,31 30 115,81 4 407,29 29,82 2 297,79 2 803,98 1.40 Garlic 0703 20 00 a) b) c) 82,53 464,80 727,68 1 088,78 534,47 3 181,27 154,73 67,93 69,56 600,24 174 984,44 25 608,03 173,26 13 351,05 16 292,22 1.50 Leeks ex 0703 90 00 a) b) &lt;0 57,58 324,27 507,67 759,60 372,88 2 219,43 107,95 47,39 48,53 418,76 122 078,81 17 865,58 120,88 9 314,43 1 1 366,35 1.60 Cauliflowers ex 0704 10 10 ex 0704 10 90 a) b) c) 32,94 185,51 290,42 434,54 213,31 1 269,68 61,76 27,11 27,76 239,56 69 838,07 10 220,43 69,15 5 328,54 6 502,39 1.70 Brussels sprouts 0704 20 00 a) b) c) 53,71 302,48 473,55 708,54 347,81 2 070,26 100,69 44,21 45,27 390,62 113 873,79 16 664,82 112,75 8 688,40 10 602,41 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 55,42 312,11 488,62 731,09 358,88 2 136,16 103,90 45,61 46,71 403,05 117 498,21 17 195,23 116,34 8 964,94 10 939,86 1.90 Sprouting broccoli or calabrese (Brassica oleracea L convar. botrytis (L) Alef var . ita ­ lica Plenck) ex 0704 90 90 a) b) c) 32,37 182,30 285,40 427,03 209,62 1 247,71 60,69 26,64 27,28 235,42 68 629,58 10 043,57 67,95 5 236,33 6 389,87 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 81,30 457,86 716,80 1 072,51 526,48 3 133,72 152,42 66,91 68,52 591,27 172 369,01 25 225,28 170,67 13 151,49 16 048,70 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 11 90 a) b) c) 156,73 882,65 1 381,85 2 067,58 1 014,95 6 041,19 293,84 129,00 132,09 1 139,85 332 292,68 48 629,24 329,02 25 353,43 30 938,66 1.120 Endives ex 0705 29 00 a) b) c) 21,82 122,88 192,38 287,85 141,30 841,06 40,91 17,96 18,39 158,69 46 261,89 6 770,18 45,81 3 529,71 4 307,29 1.130 Carrots ex 0706 10 00 a) b) c) 28,30 159,38 249,51 373,33 183,26 1 090,83 53,06 23,29 23,85 205,82 60 000,53 8 780,75 59,41 4 577,95 5 586,45 1.140 Radishes ex 0706 90 90 a) b) c) 39,42 222,00 347,56 520,03 255,28 1 519,45 73,90 32,44 33,22 286,69 83 576,71 12 231,00 82,75 6 376,78 7 781,55 1.160 Peas (Pisum sativum) 0708 10 10 0708 10 90 a) b) c) 363,45 2 046,84 3 204,46 4 794,64 2 353,62 14 009,26 681,39 299,14 306,31 2 643,27 770 572,58 112 769,15 762,99 58 793,52 71 745,43 No L 273/12 F en I Official Journal of the European Communities 16. 11 . 95 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.170 Beans : 1.170.1 Beans (Vigna spp., Phaseolus ss p.j ex 0708 20 10 ex 0708 20 90 a) b) c) 122,11 687,71 1 076,65 1 610,93 790,78 4 706,92 228,94 100,51 102,92 888,10 2:58 901,64 37 888,86 256,35 19 753,80 24 105,47 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 10 ex 0708 20 90 a) b) c) 104,01 585,75 917,03 1 372,10 673,55 4 009,09 195,00 85,60 87,66 756,43 220 517,84 32 271,60 218,35 16 825,18 20 531,68 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 522,79 818,46 1 224,61 601,15 3 578,15 174,04 76,40 78,24 675,13 196814,45 28 802,74 194,88 15 016,64 18 324,73 1.190 Globe artichokes 0709 10 10 0709 10 20 0709 10 30 a) b) c)       1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 332,41 1 872,03 2 930,79 4 385,16 2 152,62 12 812,82 623,20 273,59 280,15 2 417,52 704 762,81 103 138,24 697,83 53 772,34 65 618,11 1.200.2  other ex 0709 20 00 a) b) c) 114,14 642,80 1 006,35 1 505,73 739,15 4 399,55 213,99 93,94 96,20 830,1 1 241 995,06 35 414,67 239,61 18 463,86 22 531,35 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 80,15 451,38 706,67 1 057,34 519,04 3 089,41 150,26 65,97 67,55 582,91 169 931,46 24 868,55 168,26 12 965,51 15 821,75 1.220 Ribbed celery (Apium graveolens L, var. dulce (Mill.) Pers) ex 0709 40 00 a) b) c) 59,79 336,72 527,16 788,75 387,19 2 304,62 112,09 49,21 50,39 434,84 126 764,37 18 551,28 125,52 9 671,93 11 802,61 1.230 Chantarelles 0709 51 30 a) b) c) 1 046,89 5 895,76 9 230,20 13 810,57 6 779,43 40 352,58 1 962,70 861,64 882,30 7 613,73 2 219 574,30 324 822,75 2 197,74 169 350,16 206 657,13 1.240 Sweet peppers 0709 60 10 a) b) c) 105,93 596,58 933,98 1 397,46 685,99 4 083,19 198,60 87,19 89,28 770,42 224 593,64 32 868,07 222,38 17 136,15 20 911,16 1.250 Fennel 0709 90 50 a) b) c) 73,55 414,21 648,47 970,27 476,29 2 835,00 137,89 60,53 61,99 534,91 155 937,77 22 820,65 154,40 1 1 897,82 14 518,84 1.270 Sweet potatoes, whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 58,74 330,79 517,87 774,86 380,37 2 264,04 110,12 48,34 49,50 427,18 124 532,47 18 224,66 123,31 9 501,64 1 1 594,80 2.10 Chestnuts (Castanea spp.^ fresh ex 0802 40 00 a) b) c) 211,97 1 193,75 1 868,89 2 796,31 1 372,67 8 170,43 397,40 174,46 178,64 1 541,60 449 410,32 65 768,78 444,99 34 289,33 41 843,09 2.30 Pineapples, fresh ex 0804 30 00 a) b) c) 47,97 270,14 422,92 632,79 310,63 1 848,92 89,93 39,48 40,43 348,86 101 699,20 14 883,13 100,70 7 759,49 9 468,87 16. 11 . 95 EN Official Journal of the European Communities No L 273/13 l Description Amount of unit values per 100 kg Code l a) ECU Ã ¶S DM Dkr Dr Pta Species, varieties, CN code b) Fmk FF £ Irl Ut Fl Esc c) SKr Bfrs/Lfrs £ \ 2.40 Avocados, fresh a) 90,24 1 190,46 169,18 656,29 27 999,34 14 597,79 ex 0804 40 10 b) 508,21 584,38 74,27 191 324,72 189,44 17 813,60 ex 0804 40 90 c) 795,63 3 478,35 76,05 2.50 Guavas and mangoes, fresh a) 126,57 1 669,75 237,30 920,53 39 272,34 20 475,10 ex 0804 50 00 b) 712,82 819,66 104,18 268 355,22 265,71 24 985,66 \ c) 1 115,97 4 878,79 106,67 2.60 Sweet oranges, fresh : 2.60.1  Sanguines and semi-sanguines a) 26,95 355,52 50,53 196,00 8 361,88 4 359,57 0805 10 01 b) 151,77 174,52 22,18 57138,31 56,58 5 319,96 0805 10 11 c) 237,61 1 038,79 22,71 0805 10 21 0805 10 32 0805 10 42 0805 10 51 2.60.2  Navels , Navelines , Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamou ­ tis , Ovalis, Trovita and Hamlins a) 40,84 538,78 76,57 297,03 12 672,12 6 606,76 0805 10 05 b) 230,01 264,48 33,61 86 590,94 85,74 8 062,19 0805 10 15 c) 360,09 1 574,25 34,42 0805 10 25 0805 10 34 0805 10 44 0805 10 55 2.60.3  Others a) 33,73 444,91 63,23 245,28 10 464,15 5 455,61 0805 10 09 b) 189,93 218,40 27,76 71 503,46 70,80 6 657,45 0805 10 19 c) 297,35 1 299,96 28,42 0805 10 29 0805 10 36 0805 10 46 0805 10 59 \ \ 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and simi I lar citrus hybrids, fresh : \ I 2.70.1  Clementines a)       ex 0805 20 11 b)       ex 0805 20 21 c)    l 2.70.2  Monreales and Satsumas a) 49,38 651,42 92,58 359,13 15 321,33 7987,96 ex 0805 20 13 b) 278,09 319,77 40,64 104 693,50 103,66 9 747,66 ex 0805 20 23 c) 435,37 1 903,36 41,62 2.70.3  Mandarines and wilkings a) 40,18 530,05 75,33 292,22 12466,81 6 499,72 ex 0805 20 15 b) 226,28 260,20 33,07 85 188,03 84,35 7 931,57 ex 0805 20 25 c) 354,26 1 548,75 33,86 2.70.4  Tangerines and others a) 46,63 615,14 87,42 339,13 14 468,08 7 543,10 ex 0805 20 17 b) 262,61 301,97 38,38 98 863,06 97,89 9 204,81 ex 0805 20 19 c) 411,13 1 797,36 39,30 ex 0805 20 27 ex 0805 20 29 L \ \ \ \ 2.85 Limes (Citrus aurantifolia), fresh a) 111,33 1 468,65 208,72 809,66 34 542,49 18 009,14 ex 0805 30 90 b) 626,97 720,94 91,63 236 035,29 233,71 21 976,46 c) 981,56 4 291,20 93,83 No L 273/14 Hen I Official Journal of the European Communities 16. 11 . 95 \ Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.90 2.90.1 Grapefruit, fresh :  white ex 0805 40 10 ex 0805 40 90 a) b) c) 37,22 209,58 328,12 490,94 241,00 1 434,46 69,77 30,63 31,36 270,65 78 901,97 1 1 546,88 78,13 6 020,10 7 346,30 2.90.2  pink ex 0805 40 10 ex 0805 40 90 a) b) c) 57,43 323,43 506,35 757,62 371,91 2 213,67 107,67 47,27 48,40 417,68 121 761,85 17 819,19 120,56 9 290,24 1 1 336,84 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 30 0806 10 61 0806 10 69 a) b) c) 139,63 786,35 1 231,09 1 842,00 904,21 5 382,07 261,78 114,92 117,68 1 015,49 296 037,94 43 323,56 293,13 22 587,25 27 563,10 2.110 Water melons 0807 10 10 a) b) c) 19,14 107,79 168,75 252,49 123,95 737,76 35,88 15,75 16,13 139,20 40 579,86 5 938,64 40,18 3 096,18 3 778,26 2.120 Melons (other than water melons) : 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente, Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendrai, Futuro ex 0807 10 90 a) b) c) 43,35 244,15 382,24 571,92 280,75 1 671,07 81,28 35,68 36,54 315,30 91 916,36 13 451,46 91,01 7 013,08 8 558,02 2.120.2  autres ex 0807 10 90 a) b) c) 101,59 572,13 895,71 1 340,19 657,88 3 915,95 190,46 83.61 85.62 738,84 215 389,39 31 521,08 213,27 16 433,88 20 054,18 2.140 Pears 2.140.1 Pears  Nashi (Pyrus pyrifolia) ex 0808 20 31 ex 0808 20 37 ex 0808 20 41 a) b) c)       2.140.2 Other ex 0808 20 31 ex 0808 20 37 ex 0808 20 41 a) b) c)       2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 77,42 436,01 682,60 1 021,32 501,35 2 984,17 145,15 63,72 65,25 563,05 164 142,79 24 021,41 162,53 12 523,85 15 282,79 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 87,78 494,35 773,94 1 157,99 568,44 3 383,50 164,57 72,25 73,98 638,40 186 107,64 27 235,85 184,28 14 199,73 17 327,86 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 334,71 1 884,99 2 951,08 4 415,52 2 167,52 12 901,53 627,51 275,48 282,09 2 434,26 709 642,15 103 852,31 702,66 54 144,62 66 072,40 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 222,58 1 253,49 1 962,42 2 936,25 1 441,37 8 579,33 417,29 183,19 187,59 1 618,75 471 901,82 69 060,29 467,26 36 005,39 43 937,20 16. ii . 95 HEN Official Journal of the European Communities No L 273/15 \ Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta Species, varieties, CN code b) Fmk FF £ Irl Lit Fl Esc J c) SKr Bfrs/Lfrs £ 2.190 Plums a) 175,63 2 316,96 329,28 1 277,33 54 494,51 28 411,35 0809 40 10 b) 989,11 1 137,36 144,55 372 371,12 368,71 34 670,23 l 0809 40 40 c) 1 548,52 6 769,83 148,02 2.200 Strawberries a) 362,04 4 776,03 678,75 2 633,01 112 331,60 58 565,40 0810 10 10 b) 2 038,90 2 344,49 297,97 767 582,73 760,03 71 467,06 0810 1 0 90 c) 3 192,03 1 3 954,90 305,12 2.205 Raspberries a) 762,88 10 063,91 1 430,24 5 548,21 236 701,83 123 407,28 0810 20 10 b) 4 296,30 4 940,24 627,88 1 617 427,66 1 601,51 150 593,27 \ c) 6 726,15 29 405,36 642,94 2.210 Fruit of the species Vaccinium myrtillus a) 145,17 1 915,08 272,16 1 055,78 45 042,48 23 483,43 0810 40 30 b) 817,55 940,09 119,48 307 783,63 304,76 28 656,70 I c) 1 279,93 5 595,61 122,35 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 101,68 1 341,42 190,64 739,52 31 550,12 16 449,03 0810 90 10 b) 572,66 658,49 83,69 215 587,83 213,47 20 072,66 l c) 896,53 3 919,46 85,70 \ 2.230 Pomegranates a) 88,22 1 163,84 165,40 641,62 27 373,37 14 271,43 ex 0810 90 85 b) 496,85 571,31 72,61 187 047,30 185,21 17415,35 c) 777,84 3 400,58 74,35 \ 2.240 Khakis (including Sharon fruit) a) 171,66 2 264,57 321,83 1 248,45 53 262,26 27 768,90 ex 0810 90 85 b) 966,75 1 111,65 141,29 363 950,91 360,37 33 886,25 c) 1 513,51 6 616,75 144,67 2.250 Lychees a) 568,65 7 501,59 1 066,09 4 135,60 176 436,29 91 987,13 ex 0810 90 30 b) 3 202,44 3 682,43 468,02 1 205 621,99 1 193,76 112 251,43 l c) 5 013,63 21 918,60 479,25